        Case 1:20-cv-02067-YK-EB Document 7 Filed 11/25/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONIA SCOTT,                                :
     Plaintiff                              :
                                            :              No. 1:20-cv-02067
             v.                             :
                                            :              (Judge Kane)
RAYMOND TONKIN, et al.,                     :
    Defendants                              :

                                       ORDER

      AND NOW, on this 25th day of November 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Plaintiff’s motions for leave to proceed in forma pauperis (Doc. Nos. 2, 4) are
             GRANTED;

      2.     Plaintiff shall pay the full filing fee of $350.00 based on the financial information
             provided in the application to proceed in forma pauperis. The full filing fee shall
             be paid regardless of the outcome of the litigation;

      3.     Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or other
             appropriate official at Plaintiff’s place of confinement is directed to deduct an
             initial partial filing fee of 20% of the greater of:

             a.     The average monthly deposits in the inmate’s prison account for the past
                    six months, or

             b.     The average monthly balance in the inmate’s prison account for the past
                    six months.

             The initial partial filing fee shall be forwarded to the Clerk of the United States
             District Court for the Middle District of Pennsylvania, P.O. Box 1148, Scranton,
             Pennsylvania, 18501-1148, to be credited to the above-captioned docket number.
             In each succeeding month, when the amount in Plaintiff’s inmate trust fund
             account exceeds $10.00, the Superintendent/Warden, or other appropriate official,
             shall forward payments to the Clerk of Court equaling 20% of the preceding
             month’s income credited to Plaintiff’s inmate trust fund account until the fees are
             paid. Each payment shall reference the above-captioned docket number;
 Case 1:20-cv-02067-YK-EB Document 7 Filed 11/25/20 Page 2 of 2




4.   The Clerk of Court is directed to SEND a copy of this Order to the
     Superintendent/Warden of the institution wherein Plaintiff is presently confined;

5.   The complaint (Doc. No. 1) is DEEMED FILED;

6.   The complaint (Doc. No. 1) is DISMISSED for failure to state a claim upon
     which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s
     claims for release, the suspension of her criminal charges, and the return of her
     personal property are DISMISSED WITHOUT PREJUDICE. Plaintiff’s
     claims pursuant to 18 U.S.C. §§ 241 and 242 are DISMISSED WITH
     PREJUDICE. Plaintiff’s claims against Defendant Tonkin are DISMISSED
     WITH PREJUDICE pursuant to the doctrine of prosecutorial immunity.
     Plaintiff’s claims against Defendant Keith are DISMISSED WITHOUT
     PREJUDICE to her right to pursue such claims in Civil Action No. 2:20-cv-5412
     in the United States District Court for the Eastern District of Pennsylvania.
     Plaintiff will not be permitted to file an amended complaint in the above-
     captioned case; and

7.   The Clerk of Court is directed to CLOSE the above-captioned case.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania




                                      2
